UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7894


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN STEVENS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:11-cr-00073-RBS-LRL-2; 2:15-cv-00028-RBS)


Submitted:   April 19, 2016                 Decided:   April 21, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Stevens, Jr., Appellant Pro Se.   V. Kathleen Dougherty,
OFFICE OF THE UNITED STATES ATTORNEY, Benjamin L. Hatch,
Assistant  United  States  Attorney,  Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Stevens, Jr., seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate           of     appealability.            28   U.S.C.       § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief      on    the      merits,    a   prisoner         satisfies     this    standard         by

demonstrating              that    reasonable        jurists     would        find    that        the

district         court’s        assessment     of     the    constitutional           claims      is

debatable        or     wrong.        Slack    v.     McDaniel,        529    U.S.        473,   484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,        and   that       the    motion     states    a        debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Stevens has not made the requisite showing.                             Accordingly, based

on    the    sound         reasoning      of   the     district        court,        we    deny    a

certificate           of     appealability       and        dismiss     the     appeal.           We

dispense         with       oral    argument        because      the    facts        and     legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3